Under our ruling in Matter of Marhoffer v. Marhoffer
(220 N.Y. 543) awards for injuries may not properly be consecutive.
The question of the application of subdivision 3-u of section 15 of the Workmen's Compensation Law (Cons. Laws, ch. 67) is not before us on these appeals.
The orders should be affirmed with costs against the State Industrial Board and the questions certified answered in the negative.
CARDOZO, Ch. J., POUND, CRANE, ANDREWS, LEHMAN, KELLOGG and O'BRIEN, JJ., concur.
Orders affirmed, etc. *Page 436